Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 3/9/2022 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1, 4, 6, 8, 10, 13, 15, 17, 19, 28 31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, WO 2015/108388 A1 (Samsung Electronics Co. Ltd [KR]) 23 July 2015, hereinafter “Papasakellariou”, in view of Seo et al. (U.S. PG-Publication # 2016/0050575), Ouchi et al. (U.S. PG-Publication # 2017/0034808), and in view of Gaal et al. (U.S. PG-Publication # 2019/0166565).



          Consider claims 1, 10, 19 and 28, Papasakellariou et al. clearly disclose a wireless device (fig. 1 (111-116)) for communicating with a network node (fig. 1 (101-103)), the wireless device comprising processing circuitry (fig. 2 (240, 260)), the processing circuitry configured to, for a dual connectivity mode of the wireless device (fig. 9 (116)): 
          receive, in a System Information Block Type 1, SIB1, message, an indication of a first Uplink-Downlink, UL-DL, configuration (fig. 20 (2010));
          However, Papasakellariou et al. do not specifically disclose receiving an indication of the reference UL-DL configuration. 
          In the same field of endeavor, Seo et al. clearly show:                   
          receive an indication of the reference UL-DL configuration (par. 142 (a reference UL-DL configuration is previously defined as configuration 0 or a UL-DL configuration on SIB1 of the neighbor transmission point or the reference UL-DL configuration may be signaled by the serving transmission point);
          compare the first UL-DL configuration to a reference UL-DL configuration, the reference UL-DL configuration indicating one of a plurality of Time Division Duplex, TDD, configuration patterns (par. 90 (each eNB desirably selects an optimal UL/DL subframe configuration by comparing gain obtained by using a UL/DL subframe configuration different from the reference UL/DL subframe configuration))
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a wireless device, as taught by Papasakellariou, and show receiving an indication of the reference UL-DL configuration, as taught by Seo, so that network connectivity can be improved. 
          However, Papasakellariou and Seo do not specifically disclose comparing the first UL-DL configuration to a reference UL-DL configuration. 
          In the same field of endeavor, Ouchi et al. clearly show:                   
          the uplink reference UL-DL configuration may be different from a transmission direction (that is, uplink or downlink) of an actual signal. The downlink reference UL-DL configuration may be used for determining a correspondence between a subframe in which at least a physical downlink shared channel is allocated, and a subframe in which HARQ-ACK corresponding to the physical downlink shared channel is transmitted. The downlink reference UL-DL configuration may be different from a transmission direction (that is, uplink or downlink) of an actual signal). That is, the uplink reference UL-DL configuration is used for specifying (selecting, determining) a correspondence between a subframe n in which a PDCCH/EPDCCH/PHICH is allocated, and a subframe (n+k) in which a PUSCH corresponding to the PDCCH/EPDCCH/PHICH is allocated)); 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a wireless device, as taught by Papasakellariou, show receiving an indication of the reference UL-DL configuration, as taught by Seo, and show comparing the first UL-DL configuration to a reference UL-DL configuration, as taught by Ouchi, so that network connectivity can be improved. 
          However, Papasakellariou, Seo and Ouchi do not specifically disclose determining whether the at least one communication resource is to be used for one of a Long Term Evolution, LTE, radio access network or a New Radio, NR, access network . 
          In the same field of endeavor, Gaal et al. clearly show:                   
          based on the comparison of the reference UL-DL configuration to the first UL-DL configuration, determine whether the at least one communication resource is to be used for one of a Long Term Evolution, LTE, radio access network or a New Radio, NR, access network (par. 84 (In certain aspects, for scheduling UL transmission/HARQ timing of a LTE FDD carrier on the UL, DL-reference UL/DL configuration defined for LTE-FDD-SCell in LTE-TDD-FDD CA with LTE-TDD-PCell is applied. In certain aspects, the UE 120 is configured to be able to transmit NR UL transmissions at least in the subframe(s) where LTE UL transmission is not allowed (e.g., scheduled) based on the DL-reference UL/DL configuration)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a wireless device, as taught by Papasakellariou, show receiving an indication of the reference UL-DL configuration, as taught by Seo, show comparing the first UL-DL configuration to a reference UL-DL configuration, as taught by Ouchi, and show determining whether the at least one communication resource is to be used for one of a Long Term Evolution, LTE, radio access network or a New Radio, NR, access network, as taught by Gaal, so that network connectivity can be improved. 




          Consider claim 4, and as applied to claim 1 above,
                         claim 13, and as applied to claim 10 above, 
                         claim 31, and as applied to claim 28 above, 
Papasakellariou et al. clearly disclose the wireless device as described.
          However, Papasakellariou et al. do not specifically disclose a slot or a subframe indicated by the first UL-DL configuration and the reference UL-DL configuration. 
          In the same field of endeavor, Ouchi et al. clearly show:
          wherein the at least one communication resource comprises a slot or a subframe indicated by the first UL-DL configuration and the reference UL-DL configuration (fig. 3, par. 40 ( FIG. 3 illustrates a correspondence relationship between a subframe pattern and an index (or value, parameter). The subframe pattern is constituted by a downlink subframe, a special subframe, and an uplink subframe), par. 405 (In a case where a plurality of TDD UL/DL configuration (UL/DL configuration, UL-DL configuration) is indicated for one serving cell (primary cell, secondary cell), any one thereof may be configured as an uplink reference UL-DL configuration, and another may be configured as a downlink reference UL-DL configuration in accordance with conditions)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a wireless device, as taught by Papasakellariou, and show a slot or a subframe indicated by the first UL-DL configuration and the reference UL-DL configuration, as taught by Ouchi, so that network connectivity can be improved.



          Consider claim 6, and as applied to claim 1 above,
                         claim 15, and as applied to claim 10 above, 
                         claim 33, and as applied to claim 28 above, 
Papasakellariou et al. clearly disclose the wireless device as described.
          However, Papasakellariou et al. do not specifically disclose determining whether the at least one communication resource indicated by the first UL-DL configuration and the communication direction of the at least one corresponding communication resource indicated by the reference UL-DL configuration are both Uplink, UL, directions. 
          In the same field of endeavor, Ouchi et al. clearly show: 
          determine whether the communication direction of the at least one communication resource indicated by the first UL-DL configuration and the communication direction of the at least one corresponding communication resource indicated by the reference UL-DL configuration are both Uplink, UL, directions (fig. 3, par. 40 ( FIG. 3 illustrates a correspondence relationship between a subframe pattern and an index (or value, parameter). The subframe pattern is constituted by a downlink subframe, a special subframe, and an uplink subframe), par. 405 (In a case where a plurality of TDD UL/DL configuration (UL/DL configuration, UL-DL configuration) is indicated for one serving cell (primary cell, secondary cell), any one thereof may be configured as an uplink reference UL-DL configuration, and another may be configured as a downlink reference UL-DL configuration in accordance with conditions)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a wireless device, as taught by Papasakellariou, and show of the at least one communication resource indicated by the first UL-DL configuration and the communication direction of the at least one corresponding communication resource indicated by the reference UL-DL configuration are both Uplink, UL, directions, as taught by Ouchi, so that network connectivity can be improved.




          Consider claim 8, and as applied to claim 1 above,
                         claim 17, and as applied to claim 10 above, 
                         claim 35, and as applied to claim 28 above,
Papasakellariou et al. clearly disclose the wireless device as described.
          However, Papasakellariou et al. do not specifically disclose determining a Hybrid Automatic Repeat reQuest, HARQ,  
          In the same field of endeavor, Ouchi et al. clearly show: 
          wherein the processing circuitry is further configured to determine the configuration of the at least one communication resource by being configured to: based on the comparison of the reference UL-DL configuration to the first UL-DL configuration, determine a Hybrid Automatic Repeat reQuest, HARQ, timing (par. 430 (in a case where a plurality of TDD UL/DL configurations is set, one TDD UL/DL configuration is used as an uplink reference, and one TDD UL/DL configuration is used as a downlink reference….. The TDD UL/DL configuration configured as the downlink reference is used for performing processing relating to downlink transmission/reception at a reception (monitoring) timing of a PDCCH/EPDCCH/PDSCH, a reception timing of a downlink grant, a transmission timing of a PUCCH having HARQ-ACK, and the like)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a wireless device, as taught by Papasakellariou, and show determining a Hybrid Automatic Repeat reQuest, HARQ, as taught by Ouchi, so that network connectivity can be improved.


         Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, WO 2015/108388 A1 (Samsung Electronics Co. Ltd [KR]) 23 July 2015, hereinafter “Papasakellariou”, in view of Seo et al. (U.S. PG-Publication # 2016/0050575), Ouchi et al. (U.S. PG-Publication # 2017/0034808), and Gaal et al. (U.S. PG-Publication # 2019/0166565), and in view of Choi et al. (U.S. PG-Publication # 2019/0281610).


          Consider claim 37, and as applied to claim 1 above,
                         claim 38, and as applied to claim 10 above,
 Papasakellariou et al. clearly disclose the device as described.
          However, Papasakellariou et al. do not specifically disclose 
          In the same field of endeavor, Choi et al. clearly show:                   
          wherein the processing circuitry is further configured to determine the configuration of the at least one communication resource by being configured to:
          if the communication direction of the at least one communication resource indicated by the first UL-DL configuration and the communication direction of the at least one corresponding communication resource indicated by the reference UL-DL configuration are both UL directions, determine that the at least one communication resource is an UL resource for the LTE radio access network (fig. 12, par. 199 (The LTE base station 1201 may perform transmission or reception of a signal according to TDD UL-DL configuration, and the 5G base station 1202 may perform uplink transmission or downlink transmission based on the TDD UL-DL configuration of the LTE base station 1201. That is, in subframes #0, #4, #5, and #9, which the LTE base station 1201 operates as a downlink, the 5G base station 1202 may also operate the same frequency resources as a downlink. In subframes #2, #3, #7, and #8, which the LTE base station 1201 operates as an uplink, the 5G base station 1202 may also operate the same frequency resources as an uplink. Through the above-described method, the LTE base station and the 5G base station may remove interference caused by transmission performed in different directions)); and 
          otherwise determine that the at least one communication resource is an UL or DL resource for the NR access network (fig. 12, par. 199; EN: It would be obvious if the directions don’t match, at least one communication resource is an UL or DL resource for the NR access network).
          Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to demonstrate a mobile wireless communication device, as taught by Papasakellariou, and show the control information is error coded prior to transmission, as taught by Choi, so that error correction can be performed on the receiving end.


 
                                             Allowable Subject Matter

 	Claims 7, 16 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                       Response to Amendment


            Applicant's arguments filed on 5/31/2022, with respect to claim 1, on pages 16-20 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Papasakellariou does not teach or suggest “compare the first UL-DL configuration to a reference UL-DL configuration’ and, “based on the comparison of the reference UL-DL configuration to the first UL-DL configuration, determine whether the at least one communication resource is to be used for one of a Long Term Evolution, LTE, radio access network or a New Radio, NR, access network”. The Examiner has modified the response with a new reference which provides “based on the comparison of the reference UL-DL configuration to the first UL-DL configuration, determine whether the at least one communication resource is to be used for one of a Long Term Evolution, LTE, radio access network or a New Radio, NR, access network”. See the above rejections of claim 1, for the relevant interpretation and citations found in Gaal, disclosing the missing limitations.

                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
August 24, 2022